DAWKINS, J.
Defendants were charged with and convicted of cattle stealing in the court below. On this appeal, they present but one question, and that is as to whether or not two of the persons who acted as jury commissioners were legally competent. It is not disputed that the parties in question were once lawful members of the commission, but is contended that they subsequently vacated their offices as such by becoming supervisors of a road district.
[1, 2] The record shows that these men did actually serve and perform the duties of road supervisors, but they never at any time took the oath prescribed by law for all officers. Article 161 of the Constitution provides:
“Art. 161. Members of the General Assembly and all officers, before entering upon the duties of their respective offices, shall take the following oath or affirmation.” (Oath omitted.)
Hence if they did not take the oath, they were never lawfully members of the board of supervisors for the road district, and were therefore holding no office which had the effect of vacating their appointment as jury commissioners. On the other hand, if it be *355said that they did not have to take an oath •as road supervisors, then they were not holding any other office which would have the ■effect of disqualifying them, under section 3 of Act 135 of 1898.
For the reasons assigned, the judgment appealed from is affirmed.